Appeal from a judgment of Supreme Court, Albany County. The judgment merely directs that the defendant be enjoined from purchasing milk from a milk producer and from handling or selling any such milk, or in processing such milk without the required license, but that “ such ” restraint “ shall not apply to the operation of a dairy products store by defendant ”. Appellant is not aggrieved. He is in exactly the same position he would have been under the former statute before entry of a judgment which merely re-echoed that statutory language. The statute has now been amended (Agriculture and Markets Law, § 257, subd. 3, as amd. by L. 1953, ch. 535). There is no substance to the constitutional point raised by appellant. Judgment unanimously affirmed, with costs to the respondent. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.